MATERIAL HAS BEEN OMITTED PURSUANT TO A REQUEST FOR

CONFIDENTIAL TREATMENT AND HAS BEEN SEPARATELY

FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS ARE INDICATED BY “XXXX.”

 

EXHIBIT 10.1

 

FIRM INTRASTATE

GAS TRANSPORTATION AGREEMENT

 

between

 

XTO ENERGY INC. and XTO RESOURCES I, LP

 

and

 

ENERGY TRANSFER FUEL, LP

 

JULY 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    DEFINITIONS    1 2.    POINTS OF RECEIPT AND POINTS OF DELIVERY    2 3.   
OWNERSHIP AND CONTROL    3 4.    QUANTITY    4 5.    TERM    5 6.    FEE    5 7.
   PRESSURES    10 8.    QUALITY    10 9.    MEASUREMENT    11 10.    FORCE
MAJEURE    14 11.    WARRANTIES, INDEMNIFICATIONS    15 12.    BILLING, PAYMENT
AND NOTICES    16 13.    ASSIGNMENT    18 14.    TAXES    18 15.   
CONFIDENTIALITY AND PUBLIC ANNOUNCMENTS    19 16.    MISCELLANEOUS    19     
EXHIBIT “A”           EXHIBIT “B”           EXHIBIT “C”     



--------------------------------------------------------------------------------

FIRM INTRASTATE

GAS TRANSPORTATION AGREEMENT

 

THIS FIRM INTRASTATE GAS TRANSPORTATION AGREEMENT (the “Agreement”) made and
entered into effective and operative as of the 1st day of July, 2005, by and
between XTO ENERGY INC., and XTO RESOURCES I, LP, hereinafter collectively
referred to as “XTO”, and ENERGY TRANSFER FUEL, LP a Delaware limited
partnership “ETF”. ETF and XTO are sometimes collectively referred to herein as
the “Parties,” and individually as a “Party”.

 

W I T N E S S E T H :

 

WHEREAS, XTO owns and controls certain quantities of Gas produced in Texas; and

 

WHEREAS, XTO desires to have ETF transport its equity production of natural Gas
for XTO from time to time and is entering into this agreement to induce ETF to
construct certain pipeline facilities in Texas in order to receive and transport
said Gas for XTO as hereinafter provided.

 

NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) cash in hand
paid by XTO to ETF and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto have agreed as
follows:

 

1. DEFINITIONS

 

The following definitions shall apply hereunder:

 

(a) “Btu.” The term “Btu” shall mean British Thermal Unit.

 

(b) “Day.” The term “day” shall mean a period of time beginning at 9:00 a.m.
Central Clock Time (CCT) on each calendar day and ending at 9:00 a.m. CCT on the
next succeeding calendar day.

 

(c) “Demand Fee” The term “Demand Fee” shall mean the fee XTO shall pay to ETF,
which will be equal to the fee as described in Paragraph 6, Section B.

 

(d) “Equity Gas” The term “Equity Gas” shall mean Gas produced from leaseholds
owned and/or operated by XTO and/or Gas delivered to ETF by means of a XTO, or
XTO affiliated, gathering facility at each Point of Receipt, whereby at least
80% of the Gas transported by ETF from such gathering facility is Gas produced
from leaseholds owned and/or operated by XTO.

 

(e) “Gas.” The term “gas” shall mean natural gas as produced from wells
classified as gas wells or oil wells.

 

(f) “Firm.” The term “firm” or “firm service” as used herein means that the
Reserved Capacity is not subject to a prior claim by another shipper or class of
shipper or service and ETF may not interrupt, curtail or suspend the receipt,
transportation or delivery of Gas hereunder without liability to XTO, except for
reasons of Force Majeure.



--------------------------------------------------------------------------------

(g) “Gross Heating Value.” The term “gross heating value” shall mean the number
of Btu’s liberated by the complete combustion, at constant pressure, of one
(1) cubic foot of Gas at a base temperature of sixty degrees Fahrenheit
(60 °F.) and a referenced pressure base of fourteen and sixty-five hundredths
(14.65) p.s.i.a. with air of the same temperature and pressure of the Gas, after
products of combustion are cooled to the initial temperature of the Gas, and
after the water of the combustion is condensed to the liquid state. The Gross
Heating Value of the Gas shall be corrected for the water vapor content of Gas
being delivered; provided, however, that if the water vapor content of the Gas
is seven (7) pounds or greater per MMcf, the Gas will be deemed to be saturated.
If the water vapor content of the Gas is seven (7) pounds or less per MMcf the
Gas shall be deemed to be dry and no correction shall be made.

 

(h) “Interruptible.” The term “interruptible” or “interruptible service” as used
herein means that ETF shall have the right to interrupt, curtail or suspend the
receipt, transportation or delivery of Gas hereunder at any time and from time
to time without any liability to XTO by reason thereof in the event that ETF is
unable to take Gas due to capacity restraint, in which case ETF shall take Gas
from XTO and other parties for which it is providing interruptible
transportation on a ratable and non-discriminatory manner.

 

(i) “Mcf.” The term “Mcf” shall mean one thousand (1,000) cubic feet of Gas
measured at a base temperature of sixty degrees Fahrenheit (60 °F), and at a
pressure base of fourteen and sixty-five one-hundredths (14.65) pounds per
square inch absolute.

 

(j) “MMBtu.” The term “MMBtu” shall mean one million (1,000,000) British Thermal
Units.

 

(k) “Month.” The term “month” shall mean a period of time beginning at 9:00 a.m.
CCT on the first day of a calendar month and ending at 9:00 a.m. CCT on the
first day of the next succeeding calendar month.

 

(l) “Psia.” The term “psia” shall mean pounds per square inch absolute.

 

(m) “Psig.” The term “psig” shall mean pounds per square inch gauge.

 

(n) “Retention Volume” The term “Retention Volume” means the quantity of Gas
retained by ETF for fuel and other unaccounted for volumes.

 

(o) “Reserved Capacity.” The term “Reserved Capacity” means the aggregate daily
transportation capacity (expressed in MMBtu’s) reserved for XTO in ETF’s
transmission system under this Agreement.

 

2. POINTS OF RECEIPT AND POINTS OF DELIVERY

 

The Points of Receipt for all Gas delivered or caused to be delivered by XTO to
ETF for transportation hereunder shall be at existing or new mutually agreed
points on the ETF pipeline system connected to XTO’s facilities in the Barnett
Shale and Bossier production areas, as described on Exhibit “A”.

 

ETF will construct, own and operate approximately 264 miles of new pipelines,
and related compression facilities (collectively the “Facilities”), as described
below:

 

2



--------------------------------------------------------------------------------

  1) A new pipeline, 36-inch in diameter, originating at or near ETF’s Cleburne
compressor station in Johnson County, Texas connecting to ETF’s Reed station in
Freestone County, Texas (the “Cleburne-Reed Pipeline”).

 

  2) A new pipeline, up to 36-inch in diameter, originating at or near XTO’s
Farrar treating facility in Freestone County, Texas connecting to ETF’s Reed
station in Freestone County, Texas (the “Farrar-Reed Pipeline”).

 

  3) A new pipeline, 42-inch in diameter, originating at or near ETF’s Reed
station in Freestone County, Texas, connecting to the Energy Transfer Houston
Pipeline 30-inch Texoma pipeline in Rusk County, Texas (the “Reed-Texoma
Pipeline”).

 

  4) A new pipeline, 36-inch in diameter, originating at HPL’s 30-inch Texoma
pipeline in Rusk County, Texas, connecting to various pipelines, including, but
not limited to Gulf South, and NGPL in the Carthage, Texas area (the
“Texoma-Carthage Pipeline”).

 

In addition, ETF will install sufficient compression on the HPL 30-inch Texoma
pipeline system in order to effectuate XTO’s Gas flows to the Texoma Points of
Delivery as allocated by XTO, as described in Paragraph 6, Section B of this
Agreement.

 

The Points of Delivery for all Gas that ETF transports or causes to be
redelivered for the account of XTO hereunder shall be at such points on ETF’s
Facilities in Texas as described on Exhibit “B” (hereinafter called “Points of
Delivery”). On or before the eighth (8th) work day of each month ETF shall
provide to XTO the total volume of Gas received and delivered during the
preceding month at each of the Points of Receipt and Delivery established
hereunder. XTO shall cause the operator of the facilities delivering Gas to ETF
for the account of XTO at the Points of Receipt and/or receiving Gas from ETF at
the Points of Delivery for the account of XTO to furnish to ETF a written
allocation on or before the tenth (10th) work day of each month allocating all
volumes delivered and/ received at such points during the preceding month. In
the event XTO does not cause the operator to furnish, or in the event the
operator fails to furnish, such allocation to ETF on or before the tenth
(10th) work day of such month, XTO hereby authorizes ETF, at its sole
discretion, to estimate the volumes received or delivered hereunder at such
points during the preceding month. Except as otherwise agreed by ETF, such
allocation shall be prepared in accordance with XTO’s nomination of the volumes
scheduled with ETF to be received and/or delivered at each point during the
preceding month.

 

XTO shall submit nominations to transport Gas on ETF via ETF’s online nomination
system. The deadline for submitting nominations for the first (1st) Day of each
Month is 11:00 a.m. (CCT), one (1) business day prior to the beginning of each
Month. The deadline for submitting timely nominations is 11:00 a.m. (CCT), for
next Day flow. The deadline for submitting evening nominations is 4:00 p.m.
(CCT) for next Day flow.

 

3. OWNERSHIP AND CONTROL

 

As between ETF and XTO, ETF shall be deemed to be in control and possession of
the Gas after its delivery to ETF at the ETF Point(s) of Receipt and prior to
its delivery to XTO or

 

3



--------------------------------------------------------------------------------

for its account at the ETF Delivery Point. The Party in control and possession
of the Gas will be responsible for and shall indemnify the other Party with
respect to any losses, injuries, claims, liabilities or damages caused thereby
and occurring while the Gas is in its possession. Notwithstanding the foregoing,
neither Party shall be indemnified for its own negligence, and the Parties
acknowledge and agree that XTO shall at all times have title to all Gas
transported hereunder.

 

4. QUANTITY

 

Subject to the terms, conditions and limitations contained herein, XTO agrees to
deliver, or cause to be delivered to ETF at the Points of Receipt, as listed on
Exhibit “A”, and ETF agrees to accept, or cause to be accepted, on a Firm basis
those daily quantities of XTO’s Gas scheduled in accordance with Section 2 and
listed on Exhibit “C” and tendered daily at the Points of Receipt up to the
Reserved Capacity, and such additional volumes as XTO may deliver on an
interruptible basis as may be mutually agreed by the Parties; provided, however,
in no event shall XTO tender volumes of Gas for transportation hereunder on any
Day in excess of the volumes of transport Gas that XTO can utilize at the Points
of Delivery each Day. Subject to the terms, conditions and limitations contained
herein, XTO agrees to accept, or cause to be accepted, at the Points of
Delivery, and ETF agrees to transport and redeliver, or cause to be transported
and redelivered, on a firm basis all volumes received for transportation
hereunder up to the Reserved Capacity, and all volumes received on an
interruptible basis for transportation hereunder in excess of the Reserved
Capacity, to the Points of Delivery a scheduled daily volume of Gas, in terms of
MMBtu, equal to the scheduled daily volume of Gas, in terms of MMBtu, delivered
by or for the account of XTO at the Points of Receipt, less and except Retention
Volumes.

 

The Parties intend that the physical volumes actually received at the Points of
Receipt and redelivered at the Points of Delivery will be equal, less and except
Retention Volumes, as close as practicable, on an hourly and daily basis. Any
difference between the actual total physical flow at the Points of Receipt and
the total volume redelivered at the Points of Delivery is the “Operational
Imbalance”. The Parties will use reasonable best efforts to minimize and/or
eliminate the Operational Imbalance. In the event an operational imbalance or
hourly fluctuations between receipts and deliveries is impacting ETF either
operationally or economically, ETF shall notify XTO and request that XTO
restrict, interrupt, or reduce its receipts or deliveries of Gas at the Points
of Receipt or Points of Delivery, and direct XTO to make adjustments in its
receipts or deliveries, in order to maintain a daily and hourly balance or to
correct an imbalance. If XTO fails or refuses to make good faith efforts to
follow any such request from ETF, ETF may, without liability hereunder, cease
accepting or delivering Gas under this Agreement until the conditions causing
the imbalance are corrected. The Parties agree that confirmed nominations
scheduled to be received and redelivered will occur as practicable at a uniform
hourly rate or at an hourly rate mutually agreeable to the Parties. The mutually
agreeable hourly rate will be communicated timely in writing or by telephone
between the Parties.

 

4



--------------------------------------------------------------------------------

5. TERM

 

This Agreement shall become effective on the date of execution by both Parties
hereto, and shall continue in force and effect for a primary term ending ten
years from the completion of Facilities as described in Section 2 of this
Agreement, and such Facilities are commercially operational (the “Primary
Term”). Subject to XTO’s allocation as described in Paragraph 6(A), effective on
the first Day of the Month following the full execution of this Agreement by
both Parties, and preceding the Primary Term, ETF will provide Firm
transportation services to XTO from the Points of Receipt to the Points of
Delivery, as listed in Paragraph 6(A) (the “Initial Term”). In the event there
is an imbalance, in terms of MMBtu, caused by differences in receipt and
delivery of quantities hereunder existing on the date of termination of this
Agreement, the Parties will use good faith efforts to correct any such imbalance
within the thirty (30) day period following termination of this Agreement.

 

6. FEE

 

A. Commencing with the Initial Term:

 

ETF will provide XTO with up to an additional XXXX MMBtu per Day of Firm
transportation service for its Equity Gas production from the combination of
XTO’s Farrar Treating Facility (meter number 7508), and XTO’s BOA Treating
Facility (meter number 7507), both of which are currently connected to ETF’s
pipeline system, to be redelivered to the Oasis-Katy Header, in Waller County,
Texas (the “Bossier Additional Capacity”).

 

Notwithstanding the foregoing, XTO will provide ETF with at least 30 days
written notice of the desired Bossier Additional Capacity, for each following
Month. Any such capacity requested, may not be relinquished for any succeeding
Month, unless such requested capacity was not utilized by XTO, due to an event
of deficient supplies of Equity Gas. In such event, the Bossier Additional
Capacity will be released. In addition, for any capacity requested, such
capacity will be charged by ETF, for such Month and succeeding Months, as a
Demand Fee, until such time as the Primary Term begins.

 

Notwithstanding the foregoing, the Bossier Additional Capacity for the Month of
July 2005 will be XXXX MMBtu per Day. Due to constraints on ETF’s pipeline
system, such volume cannot be transported to the Oasis-Katy Header until ETF has
completed the installation of additional compression in Grimes County, Texas,
(the “Grimes County Compression”) which is not expected to be completed until
sometime between July 7, 2005 and July 15, 2005. ETF will provide for
transportation services from the combination of the Farrar Treating Facility and
BOA Treating Facility for such XXXX MMBtu per Day, to Howard, Bethel, or Waha as
declared by XTO prior to July 1, 2005. Provided, however upon ETF’s notification
to XTO that the Grimes County Compression is operational, XTO, within 24 hours
of such notice, will have the option to utilize the full XXXX MMBtu per day by
nominating such quantity to the Oasis-Katy Header, for the remainder of the
month. Without such timely notice, ETF has the option to sell the capacity to
the Oasis-Katy Header to third-parties for the remainder of the Month. In

 

5



--------------------------------------------------------------------------------

addition, the Bossier Additional Capacity for the Month of August 2005, will be
XXXX MMBtu, and XTO will provide ETF at least 30 days written notice of the
desired Bossier Additional Capacity for the following Month.

 

The fee for such Bossier Additional Capacity is $XXXX per MMBtu. *

 

The Retention Volume for such Capacity is XXXX%. *

 

--------------------------------------------------------------------------------

  * In the event the Reed-Texoma Pipeline is complete, and such is commercially
operational, then XTO will have the ability, with at least 15 days written
notice, to allocate such Bossier Additional Capacity quantities to Texoma as
defined herein. The fee for such allocated quantities to Texoma will be a Demand
Fee of $XXXX per MMBtu, and Retention Volume of XXXX%.

 

In addition, ETF will provide XTO with Firm transportation services for
quantities up to XXXX MMBtu per Day from the Fort Worth Basin area, for its
Equity Gas production (the “FWB Additional Capacity”). Such quantities will be
delivered into ETF’s 36-inch North Texas Pipeline at either the Cleburne
compressor station (meter number 100401), or the Maypearl compressor station
(meter number 100400), and will be redelivered to the Points of Delivery. Such
Points of Delivery will each have a separate fee, Retention Volume, and Maximum
Daily Quantity, as follows:

 

Point of Delivery

--------------------------------------------------------------------------------

 

Fee

--------------------------------------------------------------------------------

 

Retention Volume

--------------------------------------------------------------------------------

 

Maximum Daily Quantity

--------------------------------------------------------------------------------

Oasis-Katy Header

  $XXXX   XXXX%   XXXX MMBtu

Howard

  $XXXX   XXXX%   XXXX MMBtu

Bethel

  $XXXX   XXXX%   XXXX MMBtu

Oasis-Waha

  $XXXX   XXXX%   XXXX MMBtu

Texoma

  $XXXX   XXXX%       XXXX MMBtu *

 

--------------------------------------------------------------------------------

  * Subject to ETF’s completion of a new pipeline from Bethel to Texoma, and
such pipeline is commercially operational.

 

Initially, for the first three months of the Initial Term, the FWB Additional
Capacity will be XXXX MMBtu per Day (the “Initial Capacity”). XTO will be
required to allocate such Initial Capacity to the Points of Delivery, upon on
full execution of this Agreement. After such three months, and anytime
thereafter until the beginning of the Primary Term, XTO will have the option to
increase such FWB Additional Capacity, with 30 days written notice to ETF for
the Oasis-Katy Header Point of Delivery and 15 days written notice on the
remaining Point(s) of Delivery, in XXXX MMBtu per Day increments, up to a total
of XXXX MMBtu per Day. However, XTO may not increase its FWB Additional Capacity
more than XXXX MMBtu per Day during any consecutive three month period. XTO will
provide an updated allocation for the Points of Delivery, with each applicable
notice of increase to the FWB Additional Capacity.

 

Notwithstanding the foregoing, XTO will provide ETF with at least 15 or 30 days
written notice, depending on the Point of Delivery as described above, of the
desired FWB Additional Capacity, for each following Month. Any such capacity
requested, may not be

 

6



--------------------------------------------------------------------------------

relinquished for any succeeding Month, unless such requested capacity was not
utilized by XTO, due to an event of deficient supplies of Equity Gas. In such
event, the FWB Additional Capacity will be released on a prorated basis. In
addition, for any capacity requested, such capacity will be charged by ETF, for
such Month and succeeding Months, as a Demand Fee based on such allocation(s),
until such time as the Primary Term begins.

 

Notwithstanding the foregoing, the FWB Additional Capacity for the Month of July
2005 will be XXXX MMBtu per Day. Such XXXX MMBtu per Day will be transported by
ETF to the Oasis-Katy Header. In addition, XTO will provide ETF with the
appropriate 15 or 30 days written notice, depending on the Point of Delivery as
described above, of the desired FWB Additional Capacity for the following Month.

 

As transportation capacity pertains to XTO’s Bossier Additional Capacity and FWB
Additional Capacity, XTO shall have priority over all other shippers, except
Firm shippers, to the Points of Delivery and through pipeline segments, as
described herein. XTO may reallocate its FWB Additional Capacity at any time,
with with the appropriate 15 or 30 days written notice to ETF, depending on the
Point of Delivery as described above and subject to the limits setforth above,
and ETF’s available economic capacity.

 

Notwithstanding anything to the contrary contained herein, XTO may not allocate
quantities to Oasis-Katy, or Oasis-Katy and Oasis-Waha combined, in excess of
XXXX MMBtu per Day, for the FWB Additional Capacity.

 

B. Commencing with the Primary Term:

 

Within sixty (60) days of XTO’s execution of this Agreement, XTO will furnish to
ETF an allocation of its volume to each desired Point of Delivery for its peak
year(s) of the Agreement, not to exceed its Reserved Capacity for each area
(collectively the “Allocated Daily Quantity”). XTO shall pay to ETF on a monthly
basis a Demand Fee of XXXX ($XXXX) per MMBtu times the greater of the applicable
volume of Base Load Capacity specified on Exhibit “C” for each day in such Month
or the volume of gas in MMBtu actually delivered by XTO at the Points of Receipt
for each day in such Month (the “Demand Fee). Provided however, in the event
that ETF is, by reason of an event of Force Majeure, unable to accept volumes of
gas from XTO for any period of time, XTO shall be relieved of the obligation of
paying the foregoing fee for the volume of gas estimated (by reference to the
previous day’s nominations) to have been curtailed by such event. In the event
that XTO is prevented from delivering gas volumes to ETF by reason of an XTO
event of Force Majeure, then XTO shall nonetheless pay the fee specified in
paragraph C below and XTO shall be deemed to have earned a Force Majeure
Transportation Credit on such delivery shortfall volume. During the term of this
Agreement XTO shall be entitled to use any Force Majeure Transportation Credit
in the same manner provided below for the use of a Transportation Fee Credit. In
the event that all Force Majeure Transportation Fee Credits are not utilized by
XTO during the term of this Agreement, the delivery shortfall relating to all
unused Force Majeure Transportation credits shall be totaled and the term of
this Agreement shall be extended by that period of time necessary for XTO to
deliver to ETF such delivery shortfall volume of gas at a

 

7



--------------------------------------------------------------------------------

maximum rate of XXXX MMBtu per Day for the Bossier area, and XXXX MMBtu per Day
for the Fort Worth Basin area. During such an extended term, XTO shall only pay
the Retention Volume on the gas so transported.

 

Notwithstanding the foregoing, as XTO’s Reserved Capacity decreases from year to
year, XTO will, with at least 90 days written notice to ETF, decrease its
Allocated Daily Quantity for each area, to be no less than its Reserved Capacity
for the applicable year.

 

The Retention Volume and maximum Available Allocated Daily Quantity, and XTO’s
Allocated Daily Quantity for the Primary Term, by area, for the Points of
Delivery are as follows:

 

Bossier-Bald Prairie (not to exceed XXXX MMBtu per Day)

 

    

Bossier Bald Prairie

--------------------------------------------------------------------------------

 

Available

--------------------------------------------------------------------------------

  

XTO’s

--------------------------------------------------------------------------------

Point of Delivery

--------------------------------------------------------------------------------

   Ret.


--------------------------------------------------------------------------------

  Ret.


--------------------------------------------------------------------------------

 

Allocated Daily Qty

--------------------------------------------------------------------------------

  

Allocated Daily Qty

--------------------------------------------------------------------------------

Oasis-Katy Header

   XXXX%   XXXX%   XXXX MMBtu    ________MMBtu

Texoma (1)

   XXXX%   XXXX%   XXXX MMBtu    ________MMBtu

Carthage (2)

   XXXX%   XXXX%   XXXX MMBtu    ________MMBtu

Bethel

   XXXX%   XXXX%   XXXX MMBtu    ________MMBtu

HPL Bammel (4)

   XXXX%            ________MMBtu

Total

                XXXX MMBtu

 

Maypearl/Cleburne (36-inch North Texas Pipeline) (not to exceed XXXX MMBtu per
Day)

 

        

Available

--------------------------------------------------------------------------------

  

XTO’s

--------------------------------------------------------------------------------

Point of Delivery

--------------------------------------------------------------------------------

   Ret. Volume


--------------------------------------------------------------------------------

 

Allocated Daily Qty

--------------------------------------------------------------------------------

  

Allocated Daily Qty

--------------------------------------------------------------------------------

Oasis-Katy Header

   XXXX%   XXXX MMBtu    _______MMBtu

Carthage (2)

   XXXX%   XXXX MMBtu    _______MMBtu

Texoma (1)

   XXXX%   XXXX MMBtu    _______MMBtu

Bethel

   XXXX%   XXXX MMBtu    _______MMBtu

Oasis-Waha (3) .

   XXXX%   XXXX MMBtu    _______MMBtu

Howard

   XXXX%   XXXX MMBtu    _______MMBtu

HPL Bammel (4)

   XXXX%        _______MMBtu

Total

            XXXX MMBtu

 

XTO’s Allocated Daily Quantity will be prorated on an annual basis, based on
each years applicable Reserved Capacity.

 

Notwithstanding the foregoing, XTO’s Allocated Daily Quantity for the Texoma
Point of Delivery will be held at the quantity XTO allocates to such point, as
described hererin, and the forementioned proration will only be applicable to
the remaining Points of Delivery.

 

8



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  (1) For quantities pertaining to the Texoma Point of Delivery, XTO will
allocate quantities to each individual interconnect, as follows (not to exceed
XXXX MMBtu per Day in aggregate):

 

NGPL - TexOk

  _______MMBtu per Day

Tennessee - 800

  _______MMBtu per Day (up to XXXX MMBtu per Day)

FGT - Zone 1

  _______MMBtu per Day

TETCO - West L.A.

  _______MMBtu per Day

Transco

  _______MMBtu per Day

Trunkline

  _______MMBtu per Day

Total

  XXXX MMBtu per Day

 

  (2) It is understood that ETF will make new interconnects with its
Texoma-Carthage Pipeline system with the Duke-Carthage Header, NGPL, Gulf South
Pipeline, and other interconnects as mutually agreed to by the Parties.

  (3) It is understood that the existing typical flow of Gas in the 36-inch
North Texas Pipeline are from West to East, however, in the event Gas flows in
the 36-inch North Texas Pipeline physically change, whereby, Gas physically
flows from East to West, then the Retention Volume for deliveries to the
Oasis-Waha Point of Delivery may change.

  (4) Any quantities XTO desires to allocate to the HPL Bammel Point of
Delivery, will be as mutually agreed by the Parties, and will incur an
additional $XXXX per MMBtu fee.

 

As transportation capacity pertains to the Primary Term of this Agreement, XTO
shall have priority over all other shippers, except Firm shippers, to the Points
of Delivery and through pipeline segments, as described herein. XTO may
reallocate its Allocated Daily Quantity at any time, with at least 30 days
written notice to ETF for the Oasis-Katy Header Point of Delivery and 15 days
written notice on the remaining Point(s) of Delivery, subject to the limits
setforth above, and ETF’s available economic capacity.

 

Notwithstanding the foregoing, XTO may not exceed a total of XXXX MMBtu per Day
for the Bossier and Maypearl/Cleburne areas combined for deliveries to the
Oasis-Katy Header Point of Delivery. In addition, XTO may not exceed XXXX MMBtu
per Day for the Texoma Point of Delivery, for the Bossier, and Maypearl/Cleburne
areas combined. Likewise, XTO may not exceed an aggregate total of XXXX MMBtu
per Day for deliveries to the Cathage and Texoma Points of Delivery.

 

C. Subject to other provisions of this Agreement, if during any Month the volume
of gas in MMBtu delivered by XTO at the Points of Receipt totals less than the
monthly total of Base Load Capacity for that Month, XTO shall nonetheless pay
ETF a Demand Fee of XXXX ($XXXX) per MMBtu times the applicable volume of Base
Load Capacity specified on Exhibit “C” for each day in such Month. But in such
event XTO shall be deemed to have earned a Transportation Fee Credit for such
deficiency volume.

 

9



--------------------------------------------------------------------------------

D. ETF and XTO agree that Transportation Fee Credits may be used subject to the
following:

 

  1. Any Transportation Fee Credit earned may be used prospectively to reduce
the amount of Demand Fees that would otherwise be owed pursuant to Paragraph
“B”, above.

 

  2. Transportation Fee Credits may only be used to reduce the amount of Demand
Fees for total volumes of Gas in excess of the applicable quantity of Base Load
Capacity.

 

7. PRESSURES

 

The Gas delivered at the Points of Receipt hereunder shall be delivered at a
pressure sufficient to overcome the operating pressure existing in ETF’s
facilities from time to time, except for the Farrar and BOA Points of Receipt,
which are not to exceed XXXX psig. If ETF’s operating pressure exceeds XXXX psig
for ten consecutive days, XTO shall be obligated to pay only the Retention
Volume on only the amount of Gas that actually flowed during the time period in
which the operating pressure exceeded XXXX psig. If ETF’s operating pressure
exceeds XXXX psig for 30 consecutive days, upon written notification from XTO,
ETF shall have XXXX days to cure the problem and reduce the operating pressure
to XXXX psig. If ETF fails to cure the problem within the aforementioned XXXX
days, XTO shall have the right to either add necessary compression in order to
deliver against ETF’s operating pressure, the commercially reasonable costs of
such compression to be paid by ETF, or to terminate this Agreement. ETF shall
maintain pressures sufficient to facilitate deliveries to the Carthage Point of
Delivery under normal operating conditions, and the Gas redelivered at the
remaining Points of Delivery shall be delivered by ETF at the pressure existing
in ETF’s facilities from time to time.

 

8. QUALITY

 

XTO agrees that all Gas delivered to ETF at the Points of Receipt hereunder and
ETF agrees that all Gas redelivered hereunder to or for the account of XTO at
the Points of Delivery hereunder shall be merchantable Gas which shall:

 

  (a) Have a total heating value of not less than nine hundred seventy-five
(975) British Thermal Units per cubic foot nor more than one thousand and fifty
(1050) British Thermal Units per cubic foot;

 

  (b) Be commercially free of all dust, hydrocarbon liquids, water, suspended
matter, all gums and gum forming constituents and any other objectionable
substances;

 

  (c) Not contain more than five (5) grains of total sulfur, nor more than
one-fourth (1/4) grain of hydrogen sulfide per one hundred (100) standard cubic
feet;

 

1) Not contain more than 10 ppm of oxygen; provided however, ETF shall have the
right to reject Gas containing any level of oxygen if such Gas poses a threat to
the safety and integrity of the ETF Pipeline System.

 

10



--------------------------------------------------------------------------------

2) Not contain more than two percent (2%) by volume of carbon dioxide, not
contain more than two percent (2%) by volume of nitrogen nor three percent
(3%) by volume of total inerts;

 

  (d) Have a temperature of not more than one hundred twenty degrees Fahrenheit
(120°F.) or less than forty degrees Fahrenheit (40°F.); and

 

  (e) Not contain more than seven (7) pounds of water vapor per million cubic
feet.

 

Should the Gas delivered to either Party hereunder fail to meet the quality
specifications above, the Party delivering the out-of-specification Gas shall
notify the other and the Party responsible for the deficiency shall make a
diligent effort to correct such failure. The Party receiving the deficient Gas
shall have the right to refuse to accept such Gas for so long as the other Party
is unable to deliver Gas conforming to such specifications, or either Party may
accept delivery of such Gas or any part thereof during such period. XTO agrees
to be liable to ETF for and to defend, indemnify and hold ETF harmless from and
against any and all legal liabilities, losses, damages, causes of action,
claims, demands, suits, costs and expenses of every kind and character resulting
from, arising out of or in connection with or in anywise incident to the
delivery to ETF for XTO’s account of Gas which fails to meet the quality
specifications hereunder. ETF agrees to be liable to XTO for and to defend,
indemnify and hold XTO harmless from and against any and all legal liabilities,
losses, damages, causes of action, claims, demands, suits, costs and expenses of
every kind and character resulting from, arising out of or in connection with or
in anywise incident to the delivery to XTO for ETF’s account of Gas which fails
to meet the quality specifications hereunder. Notwithstanding the foregoing,
neither Party will have any such indemnity obligation to the other when, after
receiving a notice concerning Gas not meeting the quality specifications, the
Party having received such notice makes the decision, evidenced in a written
communication to the other Party, to accept such off specification Gas.

 

XTO’s inability to deliver Gas that meets the quality specifications above,
whether taken by ETF or not, does not relieve XTO of its obligation to pay to
ETF the Transportation Fee pursuant to this agreement.

 

Notwithstanding the foregoing, subject to all of the terms and conditions
contained in this Agreement, ETF will, on an interruptible basis, receive the
Gas tendered by XTO at a new Point of Receipt near the Reed interconnect (the
“Reed Station”), as long as the carbon dioxide content of the Gas does not
exceed XXXX% by volume and the Gas otherwise meets ETF’s standard quality
specifications as set forth in the Agreement, and blend such Gas with the Gas in
ETF’s pipeline system.

 

9. MEASUREMENT

 

At its own cost, ETF shall install, own and operate the metering facilities at
the Point(s) of Receipt listed on Exhibit “A” hereto. The metering facilities to
measure the volumes of Gas delivered at each of the Points of Receipt and
Delivery shall be maintained and operated by the owner thereof. The Btu content
of the Gas shall be determined by the facilities at the Points of

 

11



--------------------------------------------------------------------------------

The unit of volume of Gas shall be one thousand (1000) standard cubic feet (MCF)
at an absolute pressure of fourteen and sixty-five hundredths pounds per square
inch absolute (14.65 psia) and at a temperature of sixty degrees Fahrenheit
(60 °F).

 

Atmospheric pressure shall be assumed to be the pressure value as determined by
ETF for the county in which each of the Points of Receipt and Delivery on
Exhibits “A” and “B” is located pursuant to generally accepted industry
practices (but not less than twelve and nine-tenths (12.9) p.s.i.a. nor more
than fourteen and seven-tenths (14.7) p.s.i.a. irrespective of the actual
atmospheric pressure at such points from time to time).

 

All orifice meter volumes shall be computed in accordance with the American Gas
Association (AGA) Measurement Committee Report No. 3 and the American National
Standards Institute/American Petroleum Institute (ANSI/API) 2530-1985 or the
latest edition as agreed to by all Parties (herein referred to as AGA 3). All
orifice meter volumes shall be corrected for deviations from the ideal Gas laws
(supercompressibility) in accordance with AGA’s Transmission Measurement
Committee Report No. 8, dated November 1992, or the latest edition. The actual
method employed will be mutually agreed by all Parties.

 

All turbine meter volumes shall be computed in accordance with the AGA
Measurement Committee Report No. 7, 1981 edition or later as mutually agreed.
All turbine meter volumes will be corrected for deviations from the ideal Gas
laws (supercompressibility by one of the methods prescribed above, then applying
the factor as specified by AGA No.7.

 

All ultra sonic meter volumes shall be computed in accordance with AGA
Measurement Standards.

 

The gross heating value (Btu content), the specific gravity and the chemistry of
the Gas shall be determined by use of on-line chromatography. Gas quality shall
be incorporated into the original flow calculations in the flow computer at
periods mutually agreed by all Parties. All Parties shall have the option of
witnessing the calibrations and calculations performed within the chromatograph.
All chromatographs shall operate on a C6+ basis, and assumed physical properties
for the C6+ component shall be mutually agreed upon. Other components to be
quantified shall include C1, C2, C3, IC4, NC4, IC5 NC5, NeoC5, N2, and CO2. All
calculations for heating value and specific gravity shall be performed on a
normalized basis. Unnormalized total shall not deviate from one hundred percent
(100%) by more than one percent (1%), unless all Parties agree to operate from
time to time outside this tolerance. If the online chromatograph fails, then the
Parties agree to utilize a spot sample method. If this method is used, Gas
qualities shall be applied to volumes registered from the time of each sample
until the time of the next sample. The preferred spot sampling method will be by
use of a portable chromatograph, but collection in sample bottles shall be
acceptable, providing that the collection can be made in such a way that Gas
quality does not change significantly during the collection process, and such
collection method shall be mutually agreed upon. Analysis of spot samples shall
conform to the restrictions above.

 

In determining the gross heating value (Btu content) to be used hereunder, the
gross heating value of the Gas recorded under water saturated conditions shall
be determined at a

 

12



--------------------------------------------------------------------------------

temperature of sixty degrees Fahrenheit (60 °F) at an absolute pressure of
fourteen and sixty-five one hundredths (14.65) p.s.i.a. However, if the water
vapor content of the Gas being delivered is seven (7) pounds or less per one
million (1,000,000) standard cubic feet, then the Gas shall be deemed to be dry
and no correction shall be made.

 

All Parties shall have the right to conduct such pulsation tests as they deem
prudent, at their sole risk and expense. If excessive pulsation is evident,
mutually agreed modifications to operations or facility design will be made to
reduce the effect of such pulsation. If pulsation issues cannot be resolved in a
mutually agreeable manner, either Party shall have the right to refuse delivery
or receipt of Gas at the facility.

 

All orifice meter tubes shall be offered to all Parties for inspection prior to
installation and at those times when cleaning is performed. All meter tubes
shall conform to the restrictions of AGA 3, or later editions as agreed by all
Parties.

 

Electronic flow measurement will be used and the differential and pressure
determining instruments shall have a stated accuracy not to exceed one tenth of
one percent (0.1%) of full scale and shall not have a static pressure effect
exceeding two tenths of one percent (0.2%) per one thousand (1000) psig.

 

Information detailing the data accumulation and recalculation methods employed
by the Custody Transfer Agent will be provided to the other Parties as
requested.

 

All orifice meters will be calibrated once per month. Turbine meters that allow
for electronic proving will be proved once per month. All other meters will be
calibrated/proven on a mutually agreed schedule. Notification of scheduled
calibrations shall be made to all Parties and reasonable effort will be made to
accommodate all Parties’ schedules; however, calibration will proceed at the
scheduled time regardless of attendees.

 

If, upon test, the meter is found to be inaccurate by an amount exceeding one
percent (1%), at a reading corresponding to the average hourly rate of flow for
the period since the last preceding test, then any previous reading of such
equipment shall be corrected to zero error for any period of inaccurate reading
which is known or definitely agreed upon, but in the case the period is not
known or agreed upon, such correction shall be made for a period extending over
one-half (1/2) of the time elapsed since the last test, not exceeding a
correction period of sixteen (16) days.

 

Calibration standards shall be of a type and class that is shown by the
manufacturer’s specifications to be twice as accurate as the instrument being
calibrated. All differential and pressure standards shall be certified once per
year to conform to the manufacturer’s stated accuracy by a NIST traceable
standard.

 

In the event any meter was left out of service or is found to be registering
inaccurately, the volume of Gas delivered shall be determined by:

 

  (a) Using the registration of any “check” equipment, if installed and
accurately registering or;

 

  (b) Correcting the error if the percentage of error is ascertainable by
calibration, tests, or mathematical calculations or;

 

13



--------------------------------------------------------------------------------

  (c) Estimating the quantity or quality of Gas by the quantity or quality of
Gas during the preceding periods under similar conditions provided the equipment
was registering accurately at that time.

 

10. FORCE MAJEURE

 

If either Party is rendered unable, wholly or in part, by force majeure or other
causes herein specified, to carry out its obligations under this Agreement other
than the obligation to make payments due hereunder, it is agreed that on such
Party’s giving notice and reasonably full particulars of such force majeure in
writing or by facsimile to the other Party within a reasonable time after the
occurrence of the cause relied on, then the obligations of the Party giving such
notice, so far as they are affected by such force majeure or other causes herein
specified, shall be suspended during the continuance of any inability so caused,
but for no longer period, and such cause shall so far as possible be remedied
with all reasonable dispatch.

 

The term “Force Majeure” as employed herein means acts of God; strikes, lockouts
or other industrial disturbances; acts of the public enemy; wars; blockades;
insurrections; riots; epidemics; landslides; lightning; earthquakes; fires;
storms; floods; washouts; arrests and restraints of the government, either
federal or state, civil or military; civil disturbances; explosions; breakage;
breakdown or accident to machinery, equipment or lines of pipe ; freezing of
production equipment; the necessity of altering, maintaining, inspecting,
replacing, changing the size of, substituting or removing pipelines or
appurtenant facilities; and any other causes, whether of the kind herein
enumerated or otherwise, not reasonably within the control of the Party claiming
suspension, and which by the exercise of due diligence such Party is unable,
wholly or in part, to prevent or overcome. Such term likewise includes (1) in
those instances where either Party hereto is required to obtain servitudes,
right-of-way grants, permits or licenses to enable such Party to fulfill its
obligations hereunder, the inability of such Party to acquire, or the delays on
the part of such Party in acquiring, at reasonable cost and after the exercise
of reasonable diligence, such servitudes, right-of-way grants or licenses, and
(2) in those instances where either Party hereto is required to furnish
materials and supplies for the purpose of constructing or maintaining pipelines
or pertenant facilities or is required to secure permits or permission from any
governmental agency (federal, state or municipal, civil or military) to enable
such Party to fulfill its obligations hereunder, the inability of such Party to
acquire or the delays on the part of such Party in acquiring, at reasonable cost
and after the exercise of reasonable diligence, such materials and supplies,
permits and permissions. It is understood and agreed that the settlement of
strikes or lockouts shall be entirely within the discretion of the Party having
the difficulty and that the above requirement that any force majeure shall be
remedied with all reasonable dispatch shall not require the settlement of
strikes or lockouts by acceding to the demands of the opposing Party when such
course is inadvisable in the discretion of the Party having the difficulty.

 

Either Party may partially or entirely interrupt its performance hereunder for
the purpose of making necessary or desirable inspections, alterations and
repairs, but only for such time as may be reasonable and unavoidable; and the
Party requiring such relief shall give to the other Party reasonable notice of
its intention to suspend its performance hereunder, except in cases of emergency
where such notice is impracticable and shall endeavor to arrange such
interruption so as to inconvenience the other Party as little as possible.
Service interruptions on the part of either

 

14



--------------------------------------------------------------------------------

Party which are sanctioned by the provisions of this Section 10, are expressly
included within the definition of “force majeure” for the purpose of this
Agreement.

 

11. WARRANTIES, INDEMNIFICATIONS

 

XTO warrants title to all Gas delivered by it hereunder and that it has the
right to deliver same hereunder and that such Gas is free from liens and adverse
claims of every kind. XTO shall indemnify and save ETF harmless against all
losses, damages and expenses of every character with respect to the Gas
delivered by it or on account of royalties, taxes, payments, or other charges
applicable before or upon delivery of the Gas hereunder. Each Party hereto
covenants that with respect to the Gas delivered or redelivered by it hereunder,
it will indemnify and save the other Party harmless from and against any and all
suits, actions, causes of actions, claims and demands arising from or out of any
adverse claims by third Parties claiming ownership of or an interest in the Gas
so delivered or redelivered.

 

XTO represents and warrants to ETF (i) that all Gas delivered to ETF hereunder
will be produced in the State of Texas, and (ii) that the Gas which XTO delivers
or receives hereunder will not have been or be sold, consumed, transported or
otherwise utilized in interstate commerce at any point upstream of the Points of
Receipt, nor have been or be commingled at any point upstream of the Points of
Receipt with other Gas which is or may be sold, consumed, transported or
otherwise utilized in interstate commerce in such a manner which will subject
the Gas subject to this Agreement or ETF’s or its designee’s pipeline system, or
any portion thereof, to the jurisdiction of the Federal Energy Regulatory
Commission or any successor authority under the Natural Gas Act. XTO agrees to
indemnify and hold ETF harmless from and against any and all suits, actions,
damages, costs, losses and expenses sustained by ETF relative to any breach by
XTO of the covenants herein expressed.

 

The Parties hereto recognize and agree that as a condition precedent to XTO’s
right to transport Gas under this Agreement, XTO will have the right to utilize
this Agreement in conjunction with that certain Interruptible NGPA Section 311
Gas Transportation Agreement between ETF and XTO to be executed at least one
year from the full execution of this Agreement.

 

XTO hereby indemnifies and agrees to defend, protect, and save harmless ETF, its
parent, subsidiaries and affiliated companies, their respective invitees,
employees, officers, directors and agents from and against all actual or alleged
claims, suits, costs, liabilities and judgments, of whatever nature, including
the cost of defense thereof, fines, penalties, for personal injury, death or
property damage (including damages to natural resources or other environmental
impairment), resulting from XTO’s installation, maintenance, operation, use or
removal of its treating plant facilities, regardless of the cause or causes
thereof, including the sole or concurrent negligence of ETF, its employees,
agents or contractors, but not including the gross negligence or willful
misconduct of ETF, its officers, employees or agents.

 

ETF hereby indemnifies and agrees to defend, protect and save harmless XTO, its
parent, subsidiaries and affiliated companies, their respective invitees,
employees, officers, directors and agents from and against actual or alleged
claims, suits, costs, liabilities and judgments, of whatever nature, including
the cost of defense thereof, fines, penalties for personal injury, death or
property damage (including damages to natural resources or other environmental
impairment),

 

15



--------------------------------------------------------------------------------

resulting from ETF’s actions or omissions under this Agreement, regardless of
the cause or causes thereof, including the sole or concurrent negligence of XTO,
its employees, agents or contractors, but not including the gross negligence or
willful misconduct of XTO, its officers, employees or agents.

 

12. BILLING, PAYMENT AND NOTICES

 

A. On or before the fifteenth (15th) day of each calendar month, ETF will render
to XTO a statement setting forth, in terms of Mcf’s and MMBtu’s, the total
quantity of Gas received hereunder at the Points of Receipt, the quantity of Gas
retained as XTO’s fuel and UAF, pursuant to Section 6 above, and the quantity of
Gas delivered hereunder at the Points of Delivery during the immediately
preceding calendar month and the Transportation Fee. If such statement indicates
an excess imbalance, then such statement shall indicate ETF’s handling of such
excess imbalance and XTO shall promptly comply therewith. XTO agrees to pay ETF
by wire transfer (identifying the invoice number) the full amount payable
according to such statement on or before the latter of ten (10) calendar days
following the receipt thereof by XTO or the twenty-fifth (25th) of the month. In
the event such quantities are estimated for any period, corrected statements
shall be rendered by ETF to XTO and paid by XTO or refunded or credited by ETF,
as the case may be, in each instance in which the actual quantity received or
delivered hereunder with respect to a month shall be determined to be at
variance with the estimated quantity theretofore made the basis of billing and
payment hereunder. If the invoice is in dispute, XTO shall pay ETF the portion
not in dispute and provide ETF with documentation identifying basis for the
dispute. Each Party hereto or its representative shall have the right at all
reasonable times to examine the books and records of the other Party to the
extent necessary to verify the accuracy of any statement, charge, computation or
demand made under or pursuant to this Agreement. Any statement shall be final as
to all Parties unless questioned within two (2) years after payment thereof has
been made. Any notice, request, demand, statement, payment or other
correspondence shall be mailed, telefaxed with the Receipt confirmed or
delivered to the post office address of each of the Parties hereto, hereinafter
stated, or to such other address as such Party may hereafter designate to the
other in writing and shall be considered duly delivered when mailed with postage
paid to the address of the Parties set forth below:

 

ETF:

            By Wire Transfer:         ENERGY TRANSFER FUEL, LP         Bank of
America         Acct. XXXX         ABA #026009593    

 

16



--------------------------------------------------------------------------------

    For Notices and Correspondence:        

ENERGY TRANSFER FUEL, LP

Attn: Contract Administration

       

800 E. Sonterra Blvd., Suite 400

       

San Antonio, Texas 78258-3941

       

FAX No. (210) 403-7500

       

For Accounting Matters:

       

ENERGY TRANSFER FUEL, LP

Attn: Controller

       

800 E. Sonterra Blvd., Suite 400

       

San Antonio, Texas 78258-3941

       

FAX No. (210) 403-7500

   

XTO:

 

For Notices and Correspondence:

       

XTO ENERGY INC.

       

Attn: Gas Marketing

       

810 Houston Street, Suite 2000

       

Fort Worth, Texas 76102-6298

       

FAX No.: (817) 882-7259

       

XTO RESOURCES I, LP

       

Attn: Gas Marketing

       

810 Houston Street, Suite 2000

       

Fort Worth, Texas 76102-6298

       

FAX No.: (817) 882-7259

       

For Invoices and Statements:

       

XTO ENERGY INC.

       

Attn: Ms. Kim Rotha

       

810 Houston Street, Suite 2000

       

Fort Worth, Texas 76102-6298

       

FAX No.: (817) 882-7259

       

XTO RESOURCES I, LP

       

Attn: Ms. Kim Rotha

       

810 Houston Street, Suite 2000

       

Fort Worth, Texas 76102-6298

       

FAX No.: (817) 882-7259

   

 

B. In the event that XTO’s credit rating by Standard & Poor’s is lowered below
BB, if requested by ETF, XTO shall at any time during the term of this
Agreement, provide ETF with such payment securities as may be reasonably
acceptable to ETF to secure two month’s

 

17



--------------------------------------------------------------------------------

payments. In the event XTO fails to promptly provide payment securities
acceptable to ETF when requested, then ETF may suspend its performance hereunder
until such time as XTO furnishes acceptable payment securities to ETF. In
addition to all other remedies available, should either party fail to pay any
amount when the same becomes due, interest shall accrue thereon at a rate equal
to the prime rate from time to time in effect and charged by the Citibank, N.A.,
New York, New York, plus two percent (2%) per annum, (but in no event greater
than the maximum rate of interest permitted by law) with adjustments in such
rate to be made on the same day as any change in such prime rate, for any period
during which the same shall be overdue, such interest to be paid when the amount
past due is paid.

 

13. ASSIGNMENT

 

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns and legal representatives of the Parties hereto; provided however,
neither Party shall assign this Agreement or any portion hereof, or any of its
rights and obligations hereunder without securing the prior written consent of
the other Party, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, either Party may assign this Agreement to an
affiliated entity or a lender without consent. Each Party hereto agrees to
execute any consent to assignment and any such other documents in connection
with an assignment to a lender as such lender may reasonably request.

 

14. TAXES

 

XTO shall pay or cause to be paid all taxes, fees, levies, penalties or charges
(“Taxes”) imposed by any governmental authority on or with respect to the Gas
prior to the Points of Receipt and after receipt of the Gas at the Points of
Delivery. ETF shall pay or cause to be paid all Taxes on or with respect to the
transportation of the Gas from the Points of Receipt to Points of Delivery other
than gross receipts or franchise taxes on Gas transported for XTO levied by a
municipality or other governmental authority which taxes shall be paid by XTO.
If a Party is required to remit or pay Taxes that are the other Party’s
responsibility hereunder, the Party responsible for such Taxes shall promptly
reimburse the other Party for such Taxes.

 

18



--------------------------------------------------------------------------------

15. CONFIDENTIALITY AND PUBLIC ANOUNCEMENTS

 

The terms of this Agreement shall be deemed confidential and neither Party
hereto shall disclose the contents hereof except as specifically provided herein
as follows:

 

  1) To the extent required to comply with applicable requirements of law or
regulatory authority.

 

  2) To agents, employees, affiliates, investors, lenders or prospective buyers
under appropriate provisions requiring confidentiality and non-disclosure.

 

  3) Pursuant to the written authorization of the other Party hereto.

 

Neither Party hereto (including any of their affiliates) shall issue a public
statement or press release with respect to this Agreement without the prior
written consent of the other Party, except as required by law or listing
agreement with a national security exchange and then only after prior
consultation with the other Party.

 

16. MISCELLANEOUS

 

This Agreement contains the entire agreement between the Parties hereto on the
date hereof, respecting the subject matter hereof, and there are no prior or
contemporaneous agreements or representations affecting such subject matter
other than those herein expressed.

 

It is further agreed that no modification or change herein shall be enforceable
unless reduced to writing and executed by both Parties.

 

No waiver by either Party hereto of any one or more defaults by the other in the
performance of any of the provisions of this Agreement shall operate or be
construed as a waiver of any future default or defaults whether of a like kind
or different nature.

 

THIS AGREEMENT IS SUBJECT TO ALL PRESENT AND FUTURE LAWS, ORDERS, RULES AND
REGULATIONS OF ANY REGULATORY BODY HAVING JURISDICTION. THIS AGREEMENT SHALL BE
CONSTRUED, ENFORCED AND PERFORMED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS, DISREGARDING ANY CONFLICT OF LAWS, PRINCIPLES, THAT WOULD REFER TO THE
LAWS OF ANY DIFFERENT JURISDICTION FOR ANY INTERPRETATION OR CONSTRUCTION OF
THIS AGREEMENT. IF ANY PROVISION HEREOF CONFLICTS WITH SUCH LAWS OR WITH PUBLIC
POLICY THAT CANNOT BE OR IS NOT WAIVED HEREBY, THEN TO THE EXTENT OF SUCH
CONFLICT THIS AGREEMENT SHALL BE DEEMED MODIFIED TO CONFORM THEREWITH.

 

The provisions of this Agreement shall not impart rights enforceable by any
person, firm or organization not a Party or not bound as a Party, or not a
successor or permitted assignee of a Party bound to this Agreement.

 

19



--------------------------------------------------------------------------------

This Agreement was prepared jointly by the Parties hereto. This Agreement was
prepared with each of the Parties having access to their own legal counsel, and
the Parties waive any claim they may have now or in the future based on this
Agreement not having been prepared jointly by the Parties.

 

Except as otherwise specifically provided herein, it is mutually agreed that
neither Party shall be liable for any special, indirect, incidental or
consequential damages of any character, including but not limited to loss of
use, lost profits, additional out of pocket expenses incurred by the other
Party, tort and contract claims, or consequent property damages suffered by the
other Party, irrespective of whether claims or actions for such damages are
based on contract, warranty, negligence, strict liability or otherwise.
Notwithstanding the above, in the event that either Party fails to perform any
obligation under this Agreement that is not excused by Force Majeure, the other
Party will be entitled to recover consequential damages.

 

Upon written notice, either Party shall have the right to setoff any sum(s) or
quantities owed to the other Party under this Agreement or any other agreement
or contract (express or implied) between the Parties, and apply any such sum(s)
or quantities against any obligation or

 

sum(s) owed the other Party that is thirty (30) days or more overdue under this
Agreement or any other agreement or contract (express or implied) between the
Parties.

 

IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be
executed in multiple originals effective and operative as of the date first
hereinabove written.

 

ENERGY TRANSFER FUEL, LP   XTO ENERGY INC. a Delaware limited partnership      
  By: Its General Partner         ENERGY TRANSFER FUEL GP, LLC         a
Delaware limited liability company        

 

By:  

/s/ Kelcy Warren

--------------------------------------------------------------------------------

  By:  

/s/ Terry Schultz

--------------------------------------------------------------------------------

Title:       Title:   Senior Vice President - Marketing “ETF”   “XTO”        
XTO RESOURCES I, LP         By:  

/s/ Terry Schultz

--------------------------------------------------------------------------------

        Title:   Senior Vice President - Marketing         “XTO”

 

20



--------------------------------------------------------------------------------

EXHIBIT “A”

Points of Receipt

to

FIRM INTRASTATE

GAS TRANSPORTATION AGREEMENT

between

 

ENERGY TRANSFER FUEL, LP

and

XTO ENERGY INC. and XTO RESOURCES I, LP

 

Points of Receipt

 

1. BOA Treating Plant Facility in Robertson County, Texas ETF Meter No. 7507 .

 

2. Farrar Treating Plant Facility in Freestone County, Texas ETF Meter No. 7508.

 

3. Bald Prairie interconnect in Robertson County, Texas ETF Meter No. 000435.

 

4. Reed interconnect in Freestone County, Texas ETF Meter No. TBD.

 

5. Cleburne in Johnson County, Texas 100401.

 

6. Maypearl in Ellis County, Texas Meter No. 100400.

 

7. Tolar #1 in Hood County, Texas Meter No. 533-424.

 

8. Other points as mutually agreed by the Parties.



--------------------------------------------------------------------------------

EXHIBIT “B”

Points of Delivery

to

FIRM INTRASTATE

GAS TRANSPORTATION AGREEMENT

between

ENERGY TRANSFER FUEL, LP

and

XTO ENERGY INC. and XTO RESOURCES I, LP

 

Points of Delivery

 

1. “Oasis-Katy Header” in Waller County, Texas.

 

2. “Howard” in Ellis County, Texas, (meter number 534026).

 

3. “Bethel” in Anderson County, Texas.

 

4. “Oasis-Waha” in Pecos County, Texas.

 

5. “Texoma” is defined as HPL’s 30-inch Texoma pipeline system.

 

6. “HPL Bammel” is defined as the inlet of the measurement facilities to the
Energy Transfer HPL Bammel storage facility.

 

7. “Carthage” in Panola County, Texas.



--------------------------------------------------------------------------------

EXHIBIT “C”

 

XTO’s “BASE LOAD CAPACITY” and “RESERVED CAPACITY”

 

Base Load Capacity:

 

During the Primary Term, XTO commits to tender to ETF for transportation
services a minimum quantity of Gas on a daily basis. The minimum daily quantity
of Gas, on a MMBtu basis, by year is as follows:

 

Year 1    XXXX      Year 2    XXXX      Year 3    XXXX      Year 4    XXXX     
Year 5    XXXX      Year 6    XXXX      Year 7    XXXX      Year 8    XXXX     
Year 9    XXXX      Year 10    XXXX     

 

Reserved Capacity:

 

XTO’s reserved capacity of Gas to be transported on a Firm basis during the
Primary Term of the Agreement, MMBtu per Day.

 

   

Bossier

--------------------------------------------------------------------------------

 

Fort Worth Basin

--------------------------------------------------------------------------------

 

Total

--------------------------------------------------------------------------------

   

Year 1

 

XXXX

  XXXX   XXXX    

Year 2

 

XXXX

  XXXX   XXXX    

Year 3

 

XXXX

  XXXX   XXXX    

Year 4

 

XXXX

  XXXX   XXXX    

Year 5

 

XXXX

  XXXX   XXXX    

Year 6

 

XXXX

  XXXX   XXXX    

Year 7

 

XXXX

  XXXX   XXXX    

Year 8

 

XXXX

  XXXX   XXXX    

Year 9

 

XXXX

  XXXX   XXXX    

Year 10

 

XXXX

  XXXX   XXXX    